Per Curiam:

Appellant pled guilty to armed robbery and burglary and was sentenced to twenty (20) years imprisonment. He appeals from the dismissal and denial of his application for Post-Conviction Relief. We affirm.
Appellant contends that he is entitled to credit against his present sentence for time served under a 1959 conviction for safecracking which was later held invalid. The availability of credit against sentences for future crimes after an individual has regained his freedom pursuant to an invalidation of his conviction would provide a sense of immunity and an incentive to engage in criminal conduct. Miller v. Cox, 4 Cir., 443 F. 2d 1019 (1971). Public policy considerations greatly outweigh any claim for requital for the illegal detention to which appellant has been subjected. His contention must therefore be denied.
We have considered appellant’s remaining allegation and are of the opinion that no error of law is present and that a full written opinion would be without precedential value. We therefore affirm under Rule 23 of the Rules of Practice of this Court.
Affirmed.